
	
		I
		111th CONGRESS
		2d Session
		H. R. 4427
		IN THE HOUSE OF REPRESENTATIVES
		
			January 12, 2010
			Mr. Wilson of South
			 Carolina introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To provide a pay increase of 1.9 percent for members of
		  the uniformed services for fiscal year 2011.
	
	
		1.Fiscal year 2011 increase in
			 military basic pay
			(a)Waiver of
			 section 1009 adjustmentThe adjustment to become effective during
			 fiscal year 2011 required by section 1009 of title 37, United States Code, in
			 the rates of monthly basic pay authorized members of the uniformed services
			 shall not be made.
			(b)Increase in
			 basic payEffective on January 1, 2011, the rates of monthly
			 basic pay for members of the uniformed services are increased by 1.9
			 percent.
			
